11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

David Gonzales,                               * From the 161st District Court
                                                of Ector County,
                                                Trial Court No. B-44,600.

Vs. No. 11-17-00091-CR                        * March 12, 2020

The State of Texas,                           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

       This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court and remand the cause to the
trial court for a new trial.